 1   W. SCOTT QUINLAN, 101269
     Attorney at Law
 2   2333 Merced Street
     Fresno, Ca 93721
 3   Telephone: (559) 442-0634
     Facsimile: (559) 233-6947
 4

 5   Attorney for Defendant KENNETH BASH

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:20-CR-0238 NONE SKO

12                       Plaintiff,
                                                    ORDER SEALING
13           v.                                     DOCUMENTS

14    KENNETH BASH, et al.

15                       Defendants.

16

17

18

19          Good Cause Appearing:

20          IT IS HEREBY ORDERED that the Points and Authorities In Support of Defendant’s

21   Motion to Suppress Wiretaps, the Declaration of W. Scott Quinlan in Support Thereof and the

22   attachment to the declaration be sealed pending further order of the Court.

23   IT IS SO ORDERED.
24
        Dated:     July 14, 2021
25                                                     UNITED STATES DISTRICT JUDGE

26
27

28
                                                       1
